Case: 13-41158      Document: 00512750672         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41158                         United States Court of Appeals
                                 Conference Calendar                              Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

AURELIO PEREZ-ALEMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-470-1


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Aurelio Perez-Aleman raises
an argument that he concedes is foreclosed by United States v. Espinoza, 733
F.3d 568, 571-74 (5th Cir. 2013), cert. denied, 134 S. Ct. 1936 (2014), which
held that the Texas offense of assault constitutes a violent felony under the
Armed Career Criminal Act even when committed recklessly. The unopposed
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.